LAWSON, Justice.
The bill in this case was filed by appellee against appellant under § 1109, Title 7, Code 1940, to quiet title to certain lands located in Marion County.
The allegations of the bill followed the prescription of the statutes and called on the respondent to avow and declare his title, claim or interest and prayed for a declaration and settlement of the title in complainant.
Trial by jury was demanded by complainant in writing endorsed on the bill. Section 1112, Title 7, Code 1940.
A jury was duly empaneled and after all evidence was adduced, the issues were defined by the trial court in its oral charge. The jury returned the following verdict: “We, the Jury, find the issues in favor of the Complainant, Shirley Belk.”
The circuit court, in equity, entered a final decree in accordance with the verdict of the jury quieting the title to said lands in the appellee, Shirley Belk.
*174From such final decree the respondent, Jesse Belli, has appealed and has by assignments of error challenged the sufficiency of the evidence to support the verdict and the refusal of certain charges.
In the absence of motion made in the equity court prior to the entering of the final decree to set aside the verdict of the jury, the assignments of error are without merit and present nothing for review. Brintle v. Wood, 223 Ala. 472, 136 So. 803; Farmers & Merchants Bank of Ashville v. Jones, 238 Ala. 463, 191 So. 617; Hill v. Cowart, 251 Ala. 260, 37 So.2d 103; Owens v. Washington, 260 Ala. 198, 69 So.2d 694; Wood v. Miller, 263 Ala. 499, 83 So.2d 206; id., 264 Ala. 370, 88 So.2d 560; Woods v. Allison Lumber Co., 261 Ala. 286, 74 So.2d 486; Marshburn v. Sullivan, 270 Ala. 50, 116 So.2d 378.
Affirmed.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.